DETAILED ACTION
This Office Action is in response to the Amendment filed on 10 January 2022.
Claims 1-30 are presented for examination.
Claims 24 and 26-30 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 10 January 2022, with respect to the 35 USC § 112(b) Rejection of Claims 25-30 have been fully considered and are persuasive.  The 35 USC § 112(b) Rejection of Claims 25-30 has been withdrawn since the Applicant have provided the figures that perform the claimed function. 

Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive. 

Regarding Claims 1, 9, 17 and 25, the Applicant argues:
(1)	Panasonic does not disclose all the features of independent claims 1, 9, 17, and 25. For example, Panasonic does not disclose “identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block” or “modifying one or more other subcarriers of the plurality of subcarriers based at least in part on the identification of the center-frequency subcarrier,” as recited in independent claim 1.
The Office Action alleges that Panasonic discloses “identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block,” as recited in independent claim 1. Office Action, p. 7 (citing Panasonic, p. 1, § 2, In. 1-8). Applicant respectfully disagrees.
Panasonic is generally directed to discussing “narrowband position and collision handling.” Panasonic, p. 1, § 1. At the portions cited by the Office Action, Panasonic describes how “[t]he edges of the uplink system bandwidth PRBs would be used for PUCCH of legacy and Rel.13 MTC UEs in all or almost all subframes” and that “[in] order to protect them, we propose the PRB offset of narrowbands from the both edges of system bandwidth is indicated by MTC SIB1.” /d., p. 1, § 2. Panasonic further describes that “[in] order to reduce the DCI overhead, the RB position in a narrowband would be same even when narrowband is hopping for large repetition case” and “[to] have the PRB offset of the narrowband from the system bandwidth edge allows the constant RB position in a narrowband.” /d. Thus, this passage of Panasonic discusses physical resource block (PRB) offset of narrowbands from both edges of the system bandwidth. The cited portions of Panasonic do not describe “identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block,” as recited in independent claim 1. While Panasonic states “[for] center of system BW, the agreement is, in case a UE needs to monitor PSS/SSS/PBCH of a cell, it can be retuned to the center 72 subcarriers (excluding system DC),” returning the UE to the center 72 subcarriers of a system bandwidth does not teach or suggest “identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block,” as recited in independent claim 1 [Remarks, page 12].

(2)	The Office Action alleges that Panasonic discloses “modifying one or more other subcarriers of the plurality of subcarriers based at least in part on the identification of the center-frequency subcarrier,” as recited in independent claim 1. Office Action, p. 8 (citing Panasonic, p. 1, § 2, In. 1-8 and 19-23). Applicant respectfully disagrees.
The additional cited portions of Panasonic describe collision handling mechanisms between MPDSCH/MPDCCH and PSS/SSS/PBCH, MPDSCH/MPDCCH and CSI-RS, and MPUSCH and PRACH by brute force puncturing or rate matching. See Panasonic, p. 1, § 2, In. 1-8 and 19-23. While Panasonic describes brute force puncturing or rate matching at the physical resource block pair level, presumably due to a detected collision of one of the three types described above, the cited portions do not teach or suggest “modifying one or more other subcarriers of the plurality of subcarriers based at least in part on the identification of the center-frequency subcarrier,” as recited in independent claim 1. The cited passages of Panasonic do not describe which subcarriers are being punctured or rate matched, for example, Panasonic does not teach or suggest that it is “one or more other subcarriers” that are being punctured or rate matched. Further, Panasonic also does not describe the puncturing or rate matching as being “based at least in part on the identification of the center-frequency subcarrier.”
Therefore, for at least these reasons, independent claim 1 is allowable over Panasonic. Independent claims 9, 17, and 25 include features that are similar to those of independent claim 1 and are likewise allowable for at least similar reasons.
Accordingly, Applicant requests that the rejection of independent claims 1, 9, 17, and 25 under 35 U.S.C. § 102 be withdrawn [Remarks, pages 12-13].

The Examiner respectfully disagrees with this argument.

As per the first and second argument,
Regarding the limitation “identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block”, Panasonic NPL discloses in page 1, Section 1 and Section 2 Collision handling, For center of system BW, the agreement is, in case a UE needs to monitor PSS/SSS/PBCH of a cell, it can be retuned to the center 72 subcarriers (excluding system DC).  Therefore, the PRBs with PSS/SSS/PSCH are included in one or more narrowbands.
In other words, Panasonic NPL discloses identifying (monitoring at the UE) subcarrier of the plurality of subcarriers used for the transmission (monitor PSS/SSS/PBCH of a cell… to the center 72 subcarriers).
Furthermore, regarding the limitation “identifying a center-frequency subcarrier of the plurality of subcarriers used to transmit the resource block”, Section 2 Discussion, Sub-section Collision handling lines 1-3 of Panasonic NPL discloses the 72 plurality of subcarriers are identifired within the narrowband for the center of the system bandwidth.  Section 2 Discussion Sub-section Collision handling, lines 1-8 of Panasonic NPL discloses the center 72 subcarriers are used to identify the system DC.
Regarding the limitation “modifying one or more other subcarriers of the plurality of subcarriers based at 8least in part on the identification of the center-frequency subcarrier”, Panasonic NPL discloses Section 2 lines 1-8 and 19-23, Collision handling … The collision handling can be categorized by brute force puncturing or rate matching and categorized by PRB level or RE level.  By having collision handling below, a narrowband can be sometimes less than 6 PRBs.
In other words, Panasonic NPL discloses modifying one or more other subcarriers of the plurality of subcarriers (using puncturing or rate matching) based on the identification/monitoring.
Therefore, Panasonic NPL discloses “identifying a plurality of subcarriers within the narrowband region of the 4system bandwidth used to transmit a resource block” and “identifying a center-frequency subcarrier of the plurality of subcarriers used to 6transmit the resource block” and “modifying one or more other subcarriers of the plurality of subcarriers based at 8least in part on the identification of the center-frequency subcarrier”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See Figures 14-17 and paragraphs 15 and 27

[0015] An apparatus for wireless communication is described.  The apparatus may include means for receiving an indication of a location of a single resource block for narrowband transmissions, the single resource block within the wideband region of the system bandwidth, and means for identifying one or more synchronization parameters for receiving the narrowband transmissions based at least in part on the indication.

[0027] An apparatus for wireless communication is described.  The apparatus may include means for identifying a plurality of subcarriers within the narrowband region of the system bandwidth used to transmit a resource block, means for identifying a center-frequency subcarrier of the plurality of subcarriers used 
to transmit the resource block, and means for modifying one or more other subcarriers of the plurality of subcarriers based at least in part on the identification of the center-frequency subcarrier.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, 17-22 and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic et al (“MTC Narrowband Definition and Collision Handling”), hereinafter Panasonic NPL [in the IDS dated 10/21/2020].

Regarding Claim 1, Panasonic NPL discloses a method for wireless communication in a system that supports 2operation in a narrowband region of a system bandwidth, comprising:
3identifying a plurality of subcarriers within the narrowband region of the 4system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identifying a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs); 
5identifying a center-frequency subcarrier of the plurality of subcarriers used to 6transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; identifying a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs); and 
7modifying one or more other subcarriers of the plurality of subcarriers based at 8least in part on the identification of the center-frequency subcarrier (see page 2, Section 2 Discussion, Sub-section Collision handling, lines 1-8 and 19-23; modifying/(RE level rate matching) one or more/(RE level) other subcarriers of the plurality/72 of subcarriers/subcarriers based at 8least in part on the identification/(direct current (DC) is the indication) of the center-frequency/center subcarrier/subcarrier).
Regarding Claim 2, Panasonic NPL discloses the method, wherein the modifying one or more other 2subcarriers comprises: 
3receiving an indication that the center-frequency subcarrier is to be unused for 4data transmissions (see page 1, Section 1 Introduction, lines 1-11; receiving an indication/(direct current (DC) is the indication) that the center-frequency subcarrier/(direct current (DC) subcarrier) is to be unused/excluding for 4data transmissions/DC subcarrier has no information sent in it).
Regarding Claim 3, Panasonic NPL discloses the method, wherein the modifying one or more other 2subcarriers further comprises: 
3rate matching data transmissions around the center-frequency subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; rate/rate matching/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 4, Panasonic NPL discloses the method, wherein the modifying one or more other 2subcarriers further comprises: 
3power boosting one or more of the plurality of subcarriers other than the 4center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; power boosting/offset one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 5, Panasonic NPL discloses the method, wherein the indication is received in one or 2more of a system information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 6, Panasonic NPL discloses the method, wherein the modifying one or more other 2subcarriers comprises: 
3applying a frequency shift to one or more of the plurality of subcarriers other than the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; applying a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 9, Panasonic NPL discloses an apparatus for wireless communication in a system that supports 2operation in a narrowband region of a system bandwidth, comprising: 
3a processor (see page 1, Section 2 Discussion, line 1; a processor/UE contains a processor);  
memory coupled with the processor (see page 1, Section 2 Discussion, line 1; memory coupled with the processor/UE contains a memory coupled with the processor); and
5instructions stored in the memory and operable, when executed by the 6processor (see page 1, Section 2 Discussion, line 1; UE contains instructions stored in the memory and operable, when executed by the 6processor), to cause the apparatus to:
7identify a plurality of subcarriers within the narrowband region of the system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identify a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs);
 7identify a center-frequency subcarrier of the plurality of subcarriers 10used to transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; identify a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs); and 
11modify one or more other subcarriers of the plurality of subcarriers 12based at least in part on the identification of the center-frequency subcarrier (see page 2, Section 2 Discussion, Sub-section Collision handling, lines 1-8 and 19-23; modifying/(RE level rate matching) one or more/(RE level) other subcarriers of the plurality/72 of subcarriers/subcarriers based at 8least in part on the identification/(direct current (DC) is the indication) of the center-frequency/center subcarrier/subcarrier).
Regarding Claim 10, Panasonic NPL discloses t7he apparatus, wherein the instructions to modify the one or 2more other subcarriers further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to:
4receive an indication that the center-frequency subcarrier is to be unused for 5data transmissions (see page 1, Section 1 Introduction, lines 1-11; receive an indication/(direct current (DC) is the indication) that the center-frequency subcarrier/(direct current (DC) subcarrier) is to be unused/excluding for 4data transmissions/DC subcarrier has no information sent in it).
Regarding Claim 11, Panasonic NPL discloses the apparatus, wherein the instructions to modify the one 2or more other subcarriers further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to: 
4rate match data transmissions around the center-frequency subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; rate/rate match/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 12, Panasonic NPL discloses the apparatus, wherein the instructions to modify the one 2or more other subcarriers further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to:
 4power boost one or more of the plurality of subcarriers other than the center- 5frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; power boost/offset one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 13, Panasonic NPL discloses the apparatus, wherein the indication is received in one or 2more of a system information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 14, Panasonic NPL discloses the apparatus, wherein the instructions to modify the one or 2more other subcarriers further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to:
4apply a frequency shift to one or more of the plurality of subcarriers other than 5the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; apply a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 17, Panasonic NPL discloses a non-transitory computer-readable medium storing code for wireless 2communication in a system that supports operation in a narrowband region of a system 3bandwidth, the code comprising instructions executable to: 
4identify a plurality of subcarriers within the narrowband region of the system 5bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; identify a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs); 
6identify a center-frequency subcarrier of the plurality of subcarriers used to 7transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; identify a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs); and 
8modify one or more other subcarriers of the plurality of subcarriers based at 9least in part on the identification of the center-frequency subcarrier (see page 2, Section 2 Discussion, Sub-section Collision handling, lines 1-8 and 19-23; modify/(RE level rate matching) one or more/(RE level) other subcarriers of the plurality/72 of subcarriers/subcarriers based at 8least in part on the identification/(direct current (DC) is the indication) of the center-frequency/center subcarrier/subcarrier).
Regarding Claim 18, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the instructions executable to modify the one or more other subcarriers further comprises 3instructions to: 
4receive an indication that the center-frequency subcarrier is to be unused for 5data transmissions (see page 1, Section 1 Introduction, lines 1-11; receive an indication/(direct current (DC) is the indication) that the center-frequency subcarrier/(direct current (DC) subcarrier) is to be unused/excluding for 4data transmissions/DC subcarrier has no information sent in it).
Regarding Claim 19, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the instructions executable to modify the one or more other subcarriers further comprises 3instructions to: 
4rate match data transmissions around the center-frequency subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; rate/rate matching/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 20, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the instructions executable to modify the one or more other subcarriers further comprises 3instructions to: 
4power boost one or more of the plurality of subcarriers other than the center- 5frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; power boost/offset one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 21, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the indication is received in one or more of a system 3information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 22, Panasonic NPL discloses the non-transitory computer-readable medium, wherein 2the instructions executable to modify the one or more other subcarriers further comprises instructions to: Attorney Docket No. PQ567.01.01 (81679.4697)Qualcomm Ref. No. 156865D1 59 
4apply a frequency shift to one or more of the plurality of subcarriers other than 5the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; applying a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 25, Panasonic NPL discloses an apparatus for wireless communication in a system that supports 2operation in a narrowband region of a system bandwidth, comprising: 
3means for identifying a plurality of subcarriers within the narrowband region 4of the system bandwidth used to transmit a resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-3; means for identifying a plurality/72 of subcarriers/subcarriers within the narrowband/narrowband region of the 4system/system bandwidth/(bandwidth (BW)) used to transmit a resource block/PRBs); 
5means for identifying a center-frequency subcarrier of the plurality of 6subcarriers used to transmit the resource block (see page 1, Section 2 Discussion, Sub-section Collision handling, lines 1-8; means for identifying a center-frequency/center subcarrier/subcarrier of the plurality/72 of subcarriers/subcarriers used to 6transmit the resource block/PRBs); and 
7means for modifying one or more other subcarriers of the plurality of 8subcarriers based at least in part on the identification of the center-frequency subcarrier (see page 2, Section 2 Discussion, Sub-section Collision handling, lines 1-8 and 19-23; means for modifying/(RE level rate matching) one or more/(RE level) other subcarriers of the plurality/72 of subcarriers/subcarriers based at 8least in part on the identification/(direct current (DC) is the indication) of the center-frequency/center subcarrier/subcarrier).
Regarding Claim 26, Panasonic NPL discloses the apparatus, wherein the means for modifying one or 2more other subcarriers comprises: 
3means for receiving an indication that the center-frequency subcarrier is to be 4unused for data transmissions (see page 1, Section 1 Introduction, lines 1-11; means for receiving an indication/(direct current (DC) is the indication) that the center-frequency subcarrier/(direct current (DC) subcarrier) is to be unused/excluding for 4data transmissions/DC subcarrier has no information sent in it); and 
5means for rate matching data transmissions around the center-frequency  subcarrier (see page 1, Section 1 Introduction, lines 10-11 and pages 1-2, Sub-section Collision Handling, lines 6-8, 19-23 and 37-42; means for rate/rate matching/matching data transmissions/(72 subcarriers contain data transmissions) around the center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 27, Panasonic NPL discloses the apparatus, wherein the means for modifying one or 2more other subcarriers further comprises: 
3means for power boosting one or more of the plurality of subcarriers other 4than the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; power boosting/offset one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).
Regarding Claim 28, Panasonic NPL discloses the apparatus, wherein the indication is received in one or 2more of a system information block (SIB) (see page 1, Section 2, Discussion, Sub-section Narrowband Position and PRB Usage, lines 1-3; wherein the indication/indicated is received in one or 2more of a system information block (SIB)/SIB1).
Regarding Claim 29, Panasonic NPL discloses the apparatus, wherein the means for modifying one or 2more other subcarriers comprises: 
3means for applying a frequency shift to one or more of the plurality of 4subcarriers other than the center-frequency subcarrier (see Table 2 and page 1, Section 1 Introduction, lines 5-13 and page 3, Sub-section MTC SIB 1 Reception and Offset Indication, lines 1-13; mean for applying a frequency shift/offset to one or more/(RE level) of the plurality/72 of subcarriers/subcarriers other than the 4center-frequency/(direct current (DC)) subcarrier/subcarrier).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 15, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic NPL in view of Geile et al (US 2014/0307761 A1), hereinafter Geile, and further in view of Oh et al (US 2016/0191281 A1), hereinafter Oh.

Regarding Claim 7, Although Panasonic NPL discloses the method as set forth above,
Panasonic NPL does not explicitly disclose “generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the method, wherein the modifying one or more other 2subcarriers comprises: 
generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; generating a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the system of Panasonic NPL to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL and Geile discloses the method as set forth above,
The combination of Panasonic NPL and Geile does not explicitly disclose “adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the method, wherein the modifying one or more other 2subcarriers comprises: 
adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; adjusting/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Regarding Claim 15, Although Panasonic NPL discloses the apparatus as set forth above,
Panasonic NPL does not explicitly disclose “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the apparatus, wherein the instructions to modify the one or 2more other subcarriers further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to: 
generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; generate a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the system of Panasonic NPL to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL and Geile discloses the apparatus as set forth above,
The combination of Panasonic NPL and Geile does not explicitly disclose “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the apparatus, wherein the instructions to modify the one or 2more other subcarriers further comprises instructions stored in the memory and operable, 3when executed by the processor, to cause the apparatus to: 
adjust a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; adjust/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Regarding Claim 23, Although Panasonic NPL discloses the non-transitory computer-readable medium as set forth above,
Panasonic NPL does not explicitly disclose “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the non-transitory computer-readable medium, wherein 2the instructions executable to modify the one or more other subcarriers further comprises 3instructions to: 
generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; generate a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “generate a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the system of Panasonic NPL to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL and Geile discloses the non-transitory computer-readable medium as set forth above,
The combination of Panasonic NPL and Geile does not explicitly disclose “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the non-transitory computer-readable medium, wherein 2the instructions executable to modify the one or more other subcarriers further comprises 3instructions to: 
adjust a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; adjust/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “adjust a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).
Regarding Claim 30, Although Panasonic NPL discloses the apparatus as set forth above,
Panasonic NPL does not explicitly disclose “means for generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth”.
However, Geile discloses the apparatus, wherein the means for modifying one or 2more other subcarriers comprises: 
means for generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth (see paragraphs 40-41; means for generating a digital waveform/waveform with an offset/offset corresponding to a frequency/frequency 4shift/offset of one-half/(one-half symbol) of a subcarrier frequency bandwidth).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “means for generating a digital waveform with an offset corresponding to a frequency 4shift of one-half of a subcarrier frequency bandwidth” as taught by Geile in the system of Panasonic NPL to provide improved modulators and demodulators that provide spectral efficiency, detection efficiency, simplified acquisition, low PAPR, minimal channel dispersion, and reduced implementation complexity (see page 1, paragraph 3 of Geile).
Although the combination of Panasonic NPL and Geile discloses the appratus as set forth above,
The combination of Panasonic NPL and Geile does not explicitly disclose “means for adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform”.
However, Oh discloses the apparatus, wherein the means for modifying one or 2more other subcarriers comprises:
means for adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform (see page 1, paragraph 5; means for adjusting/adjust a transmit oscillator/oscillator based at least in part on the offset of the digital 6waveform/wave).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “means for adjusting a transmit oscillator based at least in part on the offset of the digital 6waveform” as taught by Oh in the combined system of Panasonic NPL and Geile to obtain many frequencies in a spin-array structure using frequency oscillation operation (see page 1, paragraph 14, lines 6-7 of Oh).

Claims 8, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic NPL in view of Yamaura et al (US 2003/0224731 A1), hereinafter Yamaura, and further in view of Gerritis et al (US 2002/0097807 A1), hereinafter Gerritis.

Regarding Claim 8, Although Panasonic NPL discloses the method as set forth above,
Panasonic NPL does not explicitly disclose “receiving a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers”.
However, Yamaura discloses the method, further comprising:
receiving a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers (see Figure 3 and paragraphs 88, 90 and 97; receiving/received a narrowband/narrowband transmission/transmitted at the resource block/(frequency intervals) based at least in 3part on identifying the center-frequency/(center frequency being DC) subcarrier/subcarrier of the plurality of subcarriers/as shown in Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers” as taught by Yamaura in the system of Panasonic NPL to provide multi-band spintronic wireless communication system and a manufacturing method thereof capable of remarkably increasing a transmission speed and decreasing a volume thereof by using spin-torque transfer devices with a short oscillation-setting time and frequency band different from each other (see page 1, paragraph 7, lines 2-8 of Yamaura).
Although the combination of Panasonic NPL and Yamaura discloses the method as set forth above,
The combination of Panasonic NPL and Yamaura does not explicitly disclose “decoding the narrowband transmission”.
However, Gerrits discloses the method, further comprising: 
decoding the narrowband transmission (see paragraph 6; decoding/decoded the narrowband/narrowband transmission/transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “decoding the narrowband transmission” as taught by Gerrits in the combined system of Panasonic NPL and Yamaura because the narrowband signal can be decoded regardless of the highband signal (see page 1, paragraph 6, lines 2-3 of Gerrits).
Regarding Claim 16, Although Panasonic NPL discloses the apparatus as set forth above,
Panasonic NPL does not explicitly disclose “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers”.
However, Yamaura discloses the apparatus, wherein the instructions further comprise 2instructions stored in the memory and operable, when executed by the processor, to cause the 3apparatus to: 
receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers (see Figure 3 and paragraphs 88, 90 and 97; receive/received a narrowband/narrowband transmission/transmitted at the resource block/(frequency intervals) based at least in 3part on identifying the center-frequency/(center frequency being DC) subcarrier/subcarrier of the plurality of subcarriers/as shown in Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers” as taught by Yamaura in the system of Panasonic NPL to provide multi-band spintronic wireless communication system and a manufacturing method thereof capable of remarkably increasing a transmission speed and decreasing a volume thereof by using spin-torque transfer devices with a short oscillation-setting time and frequency band different from each other (see page 1, paragraph 7, lines 2-8 of Yamaura).
Although the combination of Panasonic NPL and Yamaura discloses the apparatus as set forth above,
The combination of Panasonic NPL and Yamaura does not explicitly disclose “decode the narrowband transmission”.
However, Gerrits discloses the apparatus, wherein the instructions further comprise 2instructions stored in the memory and operable, when executed by the processor, to cause the 3apparatus to: 
decode the narrowband transmission (see paragraph 6; decode/decoded the narrowband/narrowband transmission/transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “decode the narrowband transmission” as taught by Gerrits in the combined system of Panasonic NPL and Yamaura because the narrowband signal can be decoded regardless of the highband signal (see page 1, paragraph 6, lines 2-3 of Gerrits).
Regarding Claim 24, Although Panasonic NPL discloses the non-transitory computer-readable medium as set forth above,
Panasonic NPL does not explicitly disclose “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers”.
However, Yamaura discloses the non-transitory computer-readable medium, wherein 2the instructions further cause the apparatus to:
receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers (see Figure 3 and paragraphs 88, 90 and 97; receive/received a narrowband/narrowband transmission/transmitted at the resource block/(frequency intervals) based at least in 3part on identifying the center-frequency/(center frequency being DC) subcarrier/subcarrier of the plurality of subcarriers/as shown in Figure 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receive a narrowband transmission at the resource block based at least in 3part on identifying the center-frequency subcarrier of the plurality of subcarriers” as taught by Yamaura in the system of Panasonic NPL to provide multi-band spintronic wireless communication system and a manufacturing method thereof capable of remarkably increasing a transmission speed and decreasing a volume thereof by using spin-torque transfer devices with a short oscillation-setting time and frequency band different from each other (see page 1, paragraph 7, lines 2-8 of Yamaura).
Although the combination of Panasonic NPL and Yamaura discloses the non-transitory computer-readable medium as set forth above,
The combination of Panasonic NPL and Yamaura does not explicitly disclose “decode the narrowband transmission”.
However, Gerrits discloses the non-transitory computer-readable medium, wherein 2the instructions further cause the apparatus to:
decode the narrowband transmission (see paragraph 6; decoding/decoded the narrowband/narrowband transmission/transmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “decode the narrowband transmission” as taught by Gerrits in the combined system of Panasonic NPL and Yamaura because the narrowband signal can be decoded regardless of the highband signal (see page 1, paragraph 6, lines 2-3 of Gerrits).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakhnini et al (US 10,200,872 B2) discloses DC Subcarrier Handling In Narrowband Devices.  Specifically, see column 10, lines 17-38 and column 11, lines 51-64 and column 12, lines 30-50.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469